 

Exhibit 10.4

 

Second Amendment to Sections 13.13.1 and 13.13.2 of Monitoring, Maintenance,
Repair and Upgrade Agreement

 

Sections 13.13.1 and 13.13.2 of the Monitoring, Maintenance, Repair and Upgrade
Agreement effective January 2, 2015 between the undersigned parties are hereby
amended as follows:

 

Section 13.13.1

 

Section 13.13.1 originally read as follows:

 

Pilot Program Contingency. Customer’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
one hundred twenty (120) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Customer’s option upon prior
written notice to P2O), and Customer’s acceptance, in its sole discretion, of
the results of, of a pilot test program (the “Pilot Program”), whereby Customer
shall utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

Section 13.13.1 was previously amended and currently reads as follows:

 

Pilot Program Contingency. Customer’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
two hundred ten (210) days after the Effective Date (which date may be extended
for an additional thirty (30) days at Customer’s option upon prior written
notice to P2O), and Customer’s acceptance, in its sole discretion, of the
results of, of a pilot test program (the “Pilot Program”), whereby Customer
shall utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

By this Second Amendment, Section 13.13.1 is amended again to read as follows:

 

Pilot Program Contingency. Customer’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
three hundred (300) days after the Effective Date (which date may be extended
for an additional thirty (30) days at Customer’s option upon prior written
notice to P2O), and Customer’s acceptance, in its sole discretion, of the
results of, of a pilot test program (the “Pilot Program”), whereby Customer
shall utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 



 

   

 

Section 13.13.2

 

Section 13.13.2 originally read as follows:

 

Financing Contingency. Customer’s obligations under this Agreement shall be and
hereby are contingent upon Customer obtaining funding for (i) the Pilot Program
on terms acceptable to Customer in its sole discretion, on or before that date
which is thirty (30) calendar days after the Effective Date, and (ii) the
Initial Order and working capital in amounts and upon terms acceptable to
Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

Section 13.13.2 was previously amended and currently reads as follows:

 

Financing Contingency. Customer’s obligations under this Agreement shall be and
hereby are contingent upon Customer obtaining funding for (i) the Pilot Program
on terms acceptable to Customer in its sole discretion, on or before that date
which is one hundred twenty (120) calendar days after the Effective Date, and
(ii) the Initial Order and working capital in amounts and upon terms acceptable
to Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

By this Second Amendment, Section 13.13.2 is amended again to read as follows:

 

Financing Contingency. Customer’s obligations under this Agreement shall be and
hereby are contingent upon Customer obtaining funding for (i) the Pilot Program
on terms acceptable to Customer in its sole discretion, on or before that date
which is two hundred ten (210) calendar days after the Effective Date, and (ii)
the Initial Order and working capital in amounts and upon terms acceptable to
Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

All other terms and conditions of the Monitoring, Maintenance, Repair and
Upgrade Agreement shall remain the same.

 

Dated: July 31, 2015 PLASTIC2OIL, INC., a Nevada corporation         By: /s/
Richard W. Heddle      Richard W. Heddle      President & CEO       Dated: July
31, 2015 ECONAVIGATION, LLC, a New York limited liability company         By:
/s/ Mark D. Ragus     Mark D. Ragus     President

 

 

   

 

Item 6. Exhibits

 

(a) Exhibits

 

101.INS*   XBRL Instance Document 101.SCH*   XBRL Taxonomy Schema Document
101.CAL*   XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB*   XBRL
Taxonomy Extension Label Linkbase Document 101.PRE*   XBRL Taxonomy Extension
Presentation Linkbase Document 101.DEF*   XBRL Taxonomy Extension Definition
Linkbase Document 10.1  

Second Amendment, dated July 31, 2015, between Plastic2Oil, Inc. and
EcoNavigation, LLC Second Amendment to Sections 27.1 and 27.2 of Equipment
Supply Contract 

10.2   Second Amendment, dated July 31, 2015, between Plastic2Oil, Inc. and
EcoNavigation, LLC Second Amendment to Sections 13.1 and 13.2 of Technology
License and Referral Agreement 10.3   Second Amendment, dated July 31, 2015,
between Plastic2Oil, Inc. and EcoNavigation, LLC Second Amendment to Sections
23.1 and 23.2 of Catalyst Supply Agreement 10.4   Second Amendment, dated July
31, 2015, between Plastic2Oil, Inc. and EcoNavigation, LLC to Sections 13.13.1
and 13.13.2 of Monitoring, Maintenance, Repair and Upgrade Agreement 31.1  
Certification of Principal Executive Officer Pursuant to Section 302 of
Sarbanes-Oxley Act of 2002. 31.2   Certification of Principal Financial Officer
Pursuant to Section 302 of Sarbanes-Oxley Act of 2002. 32.1   Certification of
Principal Executive Officer Pursuant to Section 906 of Sarbanes-Oxley Act of
2002. 32.2   Certification of Principal Financial Officer Pursuant to Section
906 of Sarbanes-Oxley Act of 2002.

 

 

   

